Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 1 of 14 PageID #: 5275




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  SHETEL INDUSTRIES LLC,

                                     Plaintiff,
                                                                      ORDER
                   -against-                                          17-CV-2505(SJF)(ARL) FILED
                                                                                           CLERK
  ADIN DENTAL IMPLANT SYSTEMS, INC.,
  ADIN DENTAL SOLUTIONS USA, INC.,                                               12:41 pm, Mar 23, 2021
  and JEREMY DANZER,                                                                 U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
                                      Defendants.                                    LONG ISLAND OFFICE
  ----------------------------------------------------------------X
  ADIN DENTAL IMPLANT SYSTEMS, INC.,
  ADIN DENTAL SOLUTIONS USA, INC.,
  and JEREMY DANZER,

          Counterclaimants and Third-Party Plaintiffs,

                   -against-

  SHETEL INDUSTRIES LLC, OSSEOGROUP LLC,
  and DR. MARKUS WEITZ as Director and President
  of SHETEL INDUSTRIES LLC, and Individually,

           Counterclaim and Third-Party Defendants.
  ----------------------------------------------------------------X
  FEUERSTEIN, District Judge:

          Pending before the Court is the response by defendants Adin Dental Implant Systems,

  Inc. (“Adin”), Adin Dental Solutions USA, Inc. (“Adin USA Newco”), and Jeremy Danzer

  (“Danzer”) (collectively, the “Adin Parties”) to the Court’s order, dated September 30, 2020,

  (Docket Entry 72), inter alia, directing them to show cause why summary judgment should not

  be granted pursuant to Rule 56(f) of the Federal Rules of Civil Procedure dismissing Danzer’s

  promissory estoppel, unjust enrichment and conversion claims against third-party defendant Dr.

  Markus Weitz (“Weitz”) (fourteenth, seventeenth and eighteenth third-party claims, respectively)

                                                          1
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 2 of 14 PageID #: 5276




  in their entirety with prejudice; and the reply thereto of Weitz and plaintiff Shetel Industries LLC

  (“Plaintiff” or “Shetel”) (collectively, the “Shetel Parties”). For the reasons set forth below,

  Danzer’s third-party claims against Weitz for unjust enrichment and conversion are dismissed in

  their entirety and the Shetel Parties are granted summary judgment pursuant to Rule 56(f)

  dismissing Danzer’s third-party claim against Weitz for promissory estoppel in its entirety with

  prejudice.



  I.         Discussion 1

             A.       Standard of Review

             “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

  any material fact and the movant is entitled to judgment as a matter of law.’” ING Bank N.V. v.

  M/V TEMARA, IMO No. 9333929, 892 F.3d 511, 518 (2d Cir. 2018) (quoting Fed. R. Civ. P.

  56(a)); accord Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018). In ruling on a summary

  judgment motion, the district court must first “determine whether there is a genuine dispute as to

  a material fact, raising an issue for trial.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

  202 (2d Cir. 2007); see also Ricci v. DeStefano, 557 U.S. 557, 129 S. Ct. 2658, 2677, 174 L. Ed.

  2d 490 (2009) (“On a motion for summary judgment, facts must be viewed in the light most

  favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those facts.” (emphasis

  added)). “A fact is material if it ‘might affect the outcome of the suit under the governing

  law[.]’” Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 25 (2d Cir. 2015) (quoting Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)).



  1
      Unless otherwise noted, case quotations omit all internal quotation marks, citations, footnotes, and alterations.
                                                               2
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 3 of 14 PageID #: 5277




          In reviewing the record to determine whether there is a genuine issue for trial, the court

  must “construe the evidence in the light most favorable to the non-moving party,” Centro de la

  Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 109 (2d Cir. 2017),

  and “resolve all ambiguities, and credit all factual inferences that could rationally be drawn, in

  favor of the party opposing summary judgment.” Davis-Garett v. Urban Outfitters, Inc., 921

  F.3d 30, 45 (2d Cir. 2019); see also Hancock v. County of Rensselaer, 882 F.3d 58, 64 (2d Cir.

  2018) (“In determining whether there is a genuine dispute as to a material fact, we must resolve

  all ambiguities and draw all inferences against the moving party.”) “A genuine issue of material

  fact exists if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving

  party.’” Pollard v. New York Methodist Hosp., 861 F.3d 374, 378 (2d Cir. 2017) (quoting

  Anderson, 477 U.S. at 248, 106 S. Ct. 2505); accord Nick’s Garage, Inc. v. Progressive Casualty

  Ins. Co., 875 F.3d 107, 113-14 (2d Cir. 2017). “Where the record taken as a whole could not lead

  a rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.” Ricci,

  557 U.S. at 586, 129 S. Ct. at 2677; accord Baez v. JetBlue Airways Corp., 793 F.3d 269, 274

  (2d Cir. 2015).

          “The moving party bears the initial burden of showing that there is no genuine dispute as

  to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d

  Cir. 2013); accord Jaffer, 887 F.3d at 114. “[W]hen the moving party has carried its burden[,] . .

  . its opponent must do more than simply show that there is some metaphysical doubt as to the

  material facts . . . [,]” Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 167 L. Ed. 2d 686

  (2007), and must offer “some hard evidence showing that its version of the events is not wholly

  fanciful[.]” Miner v. Clinton County, N.Y., 541 F.3d 464, 471 (2d Cir. 2008). The nonmoving


                                                     3
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 4 of 14 PageID #: 5278




  party can only defeat summary judgment “by adduc[ing] evidence on which the jury could

  reasonably find for that party.” Lyons v. Lancer Ins. Co., 681 F.3d 50, 56 (2d Cir. 2012). “‘The

  mere existence of a scintilla of evidence in support of the [non-movant’s] position will be

  insufficient’ to defeat a summary judgment motion[,]” Fabrikant v. French, 691 F.3d 193, 205

  (2d Cir. 2012) (quoting Anderson, 477 U.S. at 252, 106 S. Ct. 2505); and “[a] court cannot credit

  a plaintiff=s merely speculative or conclusory assertions.” DiStiso v. Cook, 691 F.3d 226, 230 (2d

  Cir. 2012); see also Federal Trade Comm’n v. Moses, 913 F.3d 297, 305 (2d Cir. 2019) (“[A]

  party may not rely on mere speculation or conjecture as to the true nature of the facts to

  overcome a motion for summary judgment.”); Flores v. United States, 885 F.3d 119, 122 (2d

  Cir. 2018) (“While we are required to resolve all ambiguities and draw all permissible factual

  inferences in favor of the non-moving party, . . . conclusory statements, conjecture, or

  speculation by the party resisting the motion will not defeat summary judgment[.]”). Since “there

  is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to

  return a verdict for that party[,] . . . [i]f the evidence is merely colorable, . . . or is not

  significantly probative, . . . summary judgment may be granted.” Anderson, 477 U.S. at 249-50,

  106 S. Ct. 2505.

          Summary judgment is warranted, “after adequate time for discovery and upon motion,

  against a party who fails to make a showing sufficient to establish the existence of an element

  essential to that party’s case, and on which that party will bear the burden of proof at trial.”

  Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); accord

  El-Nahal v. Yassky, 835 F.3d 248, 252 (2d Cir. 2016); see also Crawford v. Franklin Credit

  Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014) (“[W]here the nonmoving party will bear the


                                                       4
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 5 of 14 PageID #: 5279




  burden of proof on an issue at trial, the moving party may satisfy its burden [of showing the

  absence of a genuine dispute as to any material fact] by pointing to an absence of evidence to

  support an essential element of the nonmoving party’s case”). “In such a situation, there can be

  ‘no genuine issue as to any material fact,’ since a complete failure of proof concerning an

  essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

  Celotex, 477 U.S. at 322-23, 106 S. Ct. 2548; accord Crawford, 758 F.3d at 486; see also

  Chandok v. Klessig, 632 F.3d 803, 812 (2d Cir. 2011) (“Where the undisputed facts reveal that

  there is an absence of sufficient proof as to one essential element of a claim, any factual disputes

  with respect to other elements become immaterial and cannot defeat a motion for summary

  judgment.”) “The moving party is ‘entitled to a judgment as a matter of law’ because the

  nonmoving party has failed to make a sufficient showing on an essential element of her case with

  respect to which she has the burden of proof.” Celotex, 477 U.S. at 323, 106 S. Ct. 2548.

  Accordingly, when “the burden of persuasion at trial would be on the non-moving party . . . the

  party moving for summary judgment may satisfy his burden of production under Rule 56 in

  either of two ways: (1) by submitting evidence that negates an essential element of the

  non-moving party’s claim, or (2) by demonstrating that the non-moving party’s evidence is

  insufficient to establish an essential element of the non-moving party’s claim.” Nick’s Garage,

  875 F.3d at 114; see also DeRogatis v. Bd. of Trs. of Welfare Fund of Int’l Union of Operating

  Eng’rs Local 15, 15A, 15C & 15D, AFLCIO (“In re DeRogatis”), 904 F.3d 174, 187 (2d Cir.

  2018) (holding that when the ultimate burden of proof at trial would be on the non-moving party,

  the moving party “may satisfy their burden of production under Rule 56 by negating an essential




                                                   5
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 6 of 14 PageID #: 5280




  element of the [non-moving party’s] claim, whether by submitting undisputed evidence to that

  effect or by demonstrating the insufficiency of the [non-moving party’s] own evidence.”)



         B.      Danzer’s Unjust Enrichment and Conversion Claims against Weitz

         In response to the September 30, 2020 order to show cause, Danzer indicates that he is

  withdrawing both his unjust enrichment and conversion third-party claims against Weitz. (Adin

  Parties’ Supplemental Memorandum of Law in Opposition to Shetel Parties’ Partial Summary

  Judgment Motion [“Adin Parties’ Supp. Mem.”] at 1, n. 1). Accordingly, those claims

  (seventeenth and eighteenth third-party claims, respectively) are dismissed in their entirety.



         C.      Danzer’s Promissory Estoppel Claim against Weitz

                 1.      Adequate Remedy at Law

         Promissory estoppel is an equitable claim, Lowinger v. Lowinger, 287 A.D.2d 39, 45, 733

  N.Y.S.2d 33 (N.Y. App. Div. 2001), lv. denied, 98 N.Y.2d 605, 746 N.Y.S.2d 279, 773 N.E.2d

  1017 (N.Y. 2002); Arias v. Women in Need, Inc., 274 A.D.2d 353, 354, 712 N.Y.S.2d 103 (N.Y.

  App. Div. 2000), and a plaintiff must show that he or she has no adequate remedy at law before

  equitable relief will be granted. Brown v. Sandimo Materials, 250 F.3d 120, 127 (2d Cir. 2001);

  see also Superintendent of Ins. for State of N.Y. v. Ochs (“In re First Cent. Fin. Corp.”), 377

  F.3d 209, 215 (2d Cir. 2004) (“It is well-established under New York law that equity will not

  entertain jurisdiction where there is an adequate remedy at law.”); e.g. Poplar Lane Farm LLC v.

  Fathers of Our Lady of Mercy, 449 F. App’x 57, 59, n. 1 (2d Cir. Nov. 30, 2011) (summary

  order) (dismissing, inter alia, the plaintiffs’ quasi contractual claims on the basis that a valid


                                                     6
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 7 of 14 PageID #: 5281




  agreement governed the subject matter of the dispute between parties and the claims were not

  based on a duty independent of the contract, but also noting that plaintiffs may not “assert a

  claim in equity, as their complaint seeks damages, and they have failed to show that they have no

  adequate remedy at law.”)

         In the September 30, 2020 order, inter alia, the Shetel Parties were granted summary

  judgment dismissing Danzer’s promissory estoppel counterclaim against Shetel on the basis that

  it is impermissibly predicated on allegations that Shetel violated the same promises made under

  its oral employment agreement with Danzer and, thus, is duplicative of Danzer’s breach of

  contract counterclaim against Shetel. Specifically, the Adin Parties’ eighteenth counterclaim for

  breach of contract alleges, inter alia, (i) that Shetel and Weitz promised Danzer a written

  contract of employment; (ii) that “contractual terms arose out of a combination of the oral

  representations made by Dr. Weitz to Mr. Danzer and his wife in the first quarter of 2012 and the

  subsequent course of conduct of Plaintiff [Shetel] and Mr. Danzer,” pursuant to which “Plaintiff

  was obligated to pay commissions to Mr. Danzer for all sales by Plaintiff, provide health and

  dental insurance, make matching contributions to Mr. Danzer’s 401k account, and provide Mr.

  Danzer with ownership of a percentage of Plaintiff’s stock[;]” (iii) that in “[]reliance on the

  promises of Dr. Weitz and Plaintiff as well as the resulting contract with Plaintiff, Mr. Danzer

  left his prior employment and worked exclusively for Plaintiff[;]” and (iv) that Shetel breached

  its agreement with Danzer by “having failed to pay him amounts owed for commissions, provide

  health and dental insurance, make matching contributions to Mr. Danzer’s 401k account, and

  provide Mr. Danzer ownership of a percentage of Plaintiff’s stock.” (CC, ¶¶ 244-50). Thus,

  Danzer’s breach of contract claim against Shetel alleges: (i) that he was promised by Shetel,


                                                    7
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 8 of 14 PageID #: 5282




  pursuant to a contract with Shetel, that he would receive certain commissions, health and dental

  benefits, 401(k) contributions and equity ownership of Shetel itself; (ii) that Shetel breached the

  contract by failing to provide the commissions, benefits, 401(k) contributions and equity

  ownership; and (iii) that such failure damaged Danzer to the tune of no less than four hundred

  thousand dollars ($400,000.00), plus the value of an unidentified portion of Shetel stock. Shetel

  has not moved to dismiss Danzer’s breach of contract counterclaim against it and that claim will

  proceed to trial.

          Likewise, the Adin Parties’ nineteenth counterclaim for promissory estoppel alleges, inter

  alia, that Shetel and Weitz “unambiguously promised Mr. Danzer that Plaintiff would pay

  commissions to Mr. Danzer for all sales by Plaintiff, provide health and dental insurance, make

  matching contributions to Mr. Danzer’s 401k account, and provide Mr. Danzer with ownership

  of a percentage of Plaintiff’s stock[;]” and that “[i]n reasonable and foreseeable reliance on the

  promises of Plaintiff and Dr. Weitz, Mr. Danzer quit his prior employment and worked

  exclusively for the benefit of Plaintiff, originating extensive sales and significant revenue for the

  benefit of Plaintiff.” (CC, ¶¶ 253-54). As noted above, the Court’s September 30, 2020 granted

  summary judgment dismissing that counterclaim against Shetel on the basis that it is

  impermissibly predicated on allegations that Shetel violated the same promises made under its

  oral employment agreement with Danzer and, thus, is duplicative of Danzer’s breach of contract

  counterclaim against Shetel.

          Similarly, Danzer’s promissory estoppel claim against Weitz (fourteenth third-party

  claim) alleges, inter alia, that Weitz “unambiguously promised” him that Shetel would pay him

  commissions, provide him with health and dental insurance and “an ownership of a percentage of


                                                    8
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 9 of 14 PageID #: 5283




  Plaintiff’s stock,” and make matching contributions to his 401k account; and that Danzer “quit

  his job [and] worked exclusively for the benefit of Plaintiff,” in reasonable and foreseeable

  reliance on such promises. (TPC, ¶¶ 116-117). In other words, Danzer’s promissory estoppel

  claim against Weitz is based upon the same allegations as his breach of contract and promissory

  estoppel counterclaims against Shetel, with the exception that he omits any reference to Shetel’s

  alleged promises in his third-party claim against Weitz.

          Danzer thus asserts three (3) claims setting forth the same substantive allegations and

  demanding the same damages: two (2) against Shetel (one contractual and one equitable) and

  another against Weitz (equitable only). Danzer fails to provide any basis for maintaining his

  promissory estoppel claim against Weitz when he simultaneously asserts a breach of contract

  claim seeking the same damages on account of the same allegations against the entity on whose

  behalf Weitz was acting, which will proceed to trial. The duplicative nature of Danzer’s

  promissory estoppel claim against Weitz highlights the existence of an adequate remedy at law.

  In any event, Danzer’s promissory estoppel claim against Weitz fails for the following additional

  reasons as well. 2



                   2.       Personal Liability of Weitz

          Since the Court previously rejected the Adin Parties’ attempt to pierce Shetel’s corporate

  veil, (see 9/30/20 Order at pp. 110-115), the fact that Shetel was undisputedly formed on May

  12, 2011 disposes of any argument seeking to hold Weitz personally liable for actions he took on



  2
   During a pretrial conference before the undersigned on March 18, 2021, counsel for the Adin Parties declined the
  opportunity to respond to the new arguments raised by the Shetel Parties in their supplemental brief in support of
  summary judgment dismissing Danzer’s promissory estoppel claim against Weitz.
                                                           9
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 10 of 14 PageID #: 5284




  Shetel’s behalf.

          “According to the well settled general rule, individual officers or directors are not

  personally liable on contracts entered into on behalf of a corporation if they do not purport to

  bind themselves individually.” J.N.K. Mach. Corp. v TBW, LTD., 155 A.D.3d 1611, 1612, 65

  N.Y.S.3d 382 (N.Y. App. Div. 2017); accord BCI Constr. v Whelan, 67 A.D.3d 1102, 1103, 888

  N.Y.S.2d 272 (N.Y. App. Div. 2009); see also Seguros Nuevo Mundo S.A. v. Trousdale, 670 F.

  App’x 4, 5 (2d Cir. Nov. 1, 2016) (summary order) (“Under New York law, where an individual

  acts in his capacity as an agent of a disclosed principal, the agent will not be personally bound

  unless there is clear and explicit evidence of the agent’s intention to substitute or superadd his

  personal liability for, or to, that of his principal.”) “However, it is also well established that an

  agent who acts on behalf of a nonexistent principal may be held personally liable on the

  contract.” J.N.K. 155 A.D.3d at 1612, 65 N.Y.S.3d 382; accord Comm’rs of State Ins. Fund v

  Staulcup, 95 A.D.3d 1259, 1261, 945 N.Y.S.2d 355 (N.Y. App. Div. 2012); Spring Valley

  Improvements, LLC v Abajian, 40 A.D.3d 619, 619-20, 835 N.Y.S.2d 638 (N.Y. App. Div.

  2007). “Such liability is based on the rule that one who assumes to act as agent for a nonexistent

  principal is himself or herself liable on the contract in the absence of an agreement to the

  contrary and on the theory of a breach of an implied warranty of authority.” Sutton v Houllou,

  191 A.D.3d 1031, --- N.Y.S.3d --- (N.Y. App. Div. 2021). As explained by the Supreme Court of

  the State of New York, Appellate Division, Fourth Judicial Department,

                  “The rule was designed to protect a party who enters into a contract where the other
                  signatory represents that he is signing on behalf of a business entity that in fact does
                  not exist, under any name. [] Thus, as long as the identity of the corporation can be
                  reasonably established from the evidence, an error in the use of the corporate name
                  will not be permitted to frustrate the intent which the name was meant to convey [].


                                                    10
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 11 of 14 PageID #: 5285




                 In such a situation, [] there is no need or basis to impose personal liability on the
                 person who signed the contract as agent for the entity. . . .

                 Thus, courts have determined that the individual who signed the contract may be
                 liable where there was no existing corporation under any name because, under those
                 circumstances, the plaintiff has no remedy except against the individuals who acted
                 as agents of those purported corporations. . . . Where, as here, there was an existing
                 corporation . . . courts have declined to impose liability on the individual who
                 signed the contract because the plaintiff has a remedy against the existing . . .
                 corporation.”

  J.N.K., 155 A.D.3d at 1612-13, 65 N.Y.S.3d 382 (emphasis in original).

         Since the evidence demonstrates that Shetel existed at all relevant times and Danzer

  failed to establish that Weitz wrongfully purported to act on behalf of a nonexistent or

  undisclosed corporation, there is no basis for imposing personal liability upon Weitz for what is

  essentially a breach of contract claim against Shetel. Indeed, courts regularly dismiss such claims

  where, as here, a plaintiff brings suit against a corporate officer of a company that was acting on

  that company’s behalf but makes no allegation of the officer’s affirmatively promising to

  compensate him personally. See, e.g. Rapay v. Chernov, No.16cv4910(DLC), 2017 WL 892372,

  at *5 (S.D.N.Y. Mar. 6, 2017) (dismissing the plaintiff’s promissory estoppel claim against the

  individual defendants based upon alleged promises she would be paid for her costume design

  work because the amended complaint described “an agreement by [the company] to pay her for

  work to be performed for [the company]. There is no basis for a promissory estoppel claim

  against any other defendant.”); Katsoolis v. Liquid Media Grp., Ltd., No. 18 Civ. 9382, 2019 WL

  4735364, at *4 (S.D.N.Y. Sept. 27, 2019) (dismissing promissory estoppel claim as to all

  individual defendants when the complaint did not allege that those defendants promised that they

  would personally compensate the plaintiff for her work; the draft contract promised only that the

  employer-company would pay; and to the “extent the individual Defendants were involved in

                                                  11
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 12 of 14 PageID #: 5286




  negotiating or performing the 2018 Contract, they were acting only as agents of [the employer-

  company].”); Super Am. Tissue, Inc. v. Glob. Equip. & Mach. Sales, Inc., No. 18 Civ. 3851, 2019

  WL 6211709, at *3 (S.D.N.Y. Nov. 21, 2019) (dismissing claims against the individual

  defendant because “[t]o the extent Defendant Feldman was involved in forming the resale

  contract, he was acting as an agent of GEMS.”); Braun v. CMGI, Inc., No. 99 Civ. 12328(WHP),

  2001 WL 921170, at *12 (S.D.N.Y. Aug. 14, 2001), aff’d, 64 F. App’x 301 (2d Cir. May 19,

  2003) (dismissing promissory estoppel claim against individual defendant where there was no

  evidence that he “acted outside the scope of his authority [] or without the complete authority of

  CMGI’s Board.”) Accordingly, Danzer cannot maintain a promissory estoppel claim against

  Weitz, personally.



                 3.      Promissory Estoppel in Employment Context

         “[C]ourts in this Circuit disagree regarding the extent to which New York law permits

  promissory estoppel claims in the employment context.” Christian v. TransPerfect Glob., Inc.,

  No. 17-cv-5554, 2018 WL 4571674, at *8 (S.D.N.Y. Sept. 24, 2018) (citing cases). “While

  courts applying the bar have generally embraced the broad terms that the cause of action is not

  permitted ‘in the employment context,’ . . . they have generally applied the bar when no promise

  arises that is separate from an employment relationship.” Id. (citing cases).

         Since Danzer has not demonstrated any promise that is separate from the employment

  relationship with Shetel, he cannot maintain a cause of action for promissory estoppel against

  Weitz. See, e.g. Zakrzewski v Luxoft USA, 151 A.D.3d 573, 574, 58 N.Y.S.3d 310 (N.Y. App.

  Div. 2017) (dismissing promissory estoppel claim based upon failure to pay promised yearly


                                                  12
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 13 of 14 PageID #: 5287




  bonus “since plaintiff does not allege a duty independent of the employment agreement.”);

  Ashmore v. CGI Grp. Inc., No. 11 Civ. 8611(LBS), 2012 WL 2148899, at *7 (S.D.N.Y. June 12,

  2012) (holding that the plaintiff could not invoke the doctrine of promissory estoppel to obtain

  relief for the defendants’ failure to pay him a promised bonus); Peter Lampack Agency v Grimes,

  93 A.D.3d 430, 431, 939 N.Y.S.2d 409 (N.Y. App. Div. 2012) (holding that the proposed

  amended complaint failed to state a cause of action for promissory estoppel “because the promise

  alleged--to pay commissions for extensions of the agreement-- is not a legal duty independent of

  the agreement but arises out of the agreement itself.”); Dreyfuss v. eTelecare Glob. Sols.-US,

  Inc., No. 08 Civ. 1115(RJS), 2010 WL 4058143, at *10 (S.D.N.Y. Sept. 30, 2010) (dismissing

  promissory estoppel claims based upon failure to pay promised commissions); Deutsch v. Kroll

  Assocs., Inc., No. 02 Civ. 2892(JSR), 2003 WL 22203740, at *3 (S.D.N.Y. Sept. 23, 2003)

  (dismissing promissory estoppel claims based upon failure to pay promised wages and benefits

  and failure to pay severance benefits); Graff v. Enodis Corp., No. 02 Civ. 5922(JSR), 2003 WL

  1702026, at *2 (S.D.N.Y. Mar. 28, 2003) (finding that the plaintiff’s promissory estoppel claim

  asserting that he “was promised that he would receive commissions, in accordance with a written

  schedule, upon his procurement of orders, regardless of when shipped or invoiced,” and that he

  relied on that promise in leaving his previous employ and foregoing a change of employment,

  was insufficient as a matter of law); Dalton v Union Bank of Switzerland, 134 A.D.2d 174, 176,

  520 N.Y.S.2d 764 (N.Y. App. Div. 1987) (“The fact that defendant promised plaintiff

  employment at a certain salary with certain other benefits, which induced him to leave his former

  job and forego the possibility of other employment in order to remain with defendant, does not

  create a cause of action for promissory estoppel.”)


                                                  13
Case 2:17-cv-02505-SJF-ARL Document 79 Filed 03/23/21 Page 14 of 14 PageID #: 5288




         Accordingly, for the reasons set forth herein, the Shetel Parties are granted summary

  judgment pursuant to Rule 56(f) of the Federal Rules of Civil Procedure dismissing Danzer’s

  promissory estoppel against Weitz (fourteenth third-party claim) in its entirety with prejudice.



  II.    Conclusion

         For the reasons set forth above, Danzer’s claims against Weitz for unjust enrichment and

  conversion (seventeenth and eighteenth third-party claims, respectively) are dismissed in their

  entirety and the Shetel Parties are granted summary judgment pursuant to Rule 56(f) of the

  Federal Rules of Civil Procedure dismissing Danzer’s claim against Weitz for promissory

  estoppel (fourteenth third-party claim) in its entirety with prejudice. Accordingly, the third-party

  complaint is dismissed in its entirety with prejudice. For the sake of clarity, in addition to

  Shetel’s claims against the Adin Parties, the following claims by the Adin Parties remain in this

  action: (i) Adin’s and Danzer’s breach of contract counterclaims against Shetel (first and

  eighteenth counterclaims, respectively); (ii) Adin’s conversion counterclaim against Shetel (fifth

  counterclaim); and (iii) Danzer’s counterclaim against Shetel alleging a violation of Section

  191(c) of the New York State Labor Law (twenty-second counterclaim). There being no just

  reason for delay, the Clerk of the Court shall enter judgment in favor of Weitz pursuant to Rule

  54(b) of the Federal Rules of Civil Procedure.

  SO ORDERED.

                                                 ______/s/_____________
                                                 Sandra J. Feuerstein
                                                 United States District Judge

  Dated: March 23, 2021
         Central Islip, New York
                                                   14
